           Case 7:19-cv-07542-NSR Document 27 Filed 10/21/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
HARMEETINDER BASSI, M.D.,
                                                                            19-CV-7542-NSR
                          Plaintiff,

        -against-                                                           RULE 7.1(a) DISCLOSURE
                                                                            STATEMENT

NEW YORK MEDICAL COLLEGE, PHELPS
MEMORIAL HOSPITAL ASSOCIATION d/b/a PHELPS
HOSPITAL, NORTHWELL HEALTH, INC., OPEN DOOR
FAMILY MEDICAL CENTER, INC. d/b/a OPEN DOOR
FAMILY MEDICAL GROUP, and SHANTIE
HARKISOON, M.D.,

                           Defendants.
------------------------------------------------------------------------x


        John P. Keil, a member of the firm of Collazo Florentino & Keil LLP, attorneys for

Phelps Memorial Hospital Association d/b/a Phelps Hospital and Northwell Health, Inc., makes

the following disclosure pursuant to Fed. R. Civ. P. 7.1(a):

        Phelps Memorial Hospital Association is an indirect subsidiary of Northwell Health, Inc.,

formerly known as North Shore-Long Island Jewish Health System, Inc. Northwell Health, Inc.

and Phelps Memorial Hospital Association are not-for-profit corporations organized under the

laws of the State of New York. Neither of these entities is publicly traded, nor do they have any

corporate parents, subsidiaries, or shareholders that are publicly held.

Dated: New York, New York
       October 21, 2019
                                                     COLLAZO FLORENTINO & KEIL LLP



                                                     By:___________________________
                                                           John P. Keil


                                                         1
       Case 7:19-cv-07542-NSR Document 27 Filed 10/21/19 Page 2 of 2



                                              747 Third Avenue
                                             New York, NY 10017-2803
                                             (212) 758-7600
                                             (212) 758-7609 (fax)
                                           Attorneys for Defendants
                                           Northwell Health, Inc., Phelps
                                           Memorial Hospital Association, and
                                           Shantie Harkisoon, M.D.

cc:
      Joshua Samuel Carlo Parkhurst, Esq. (via ECF)
      Counsel for Dr. Harmeetinder Bassi
      Law Offices of Joshua Parkhurst
      11 Broadway, Suite 615
      New York, NY 10004

      Peter Alfred Basso, Esq. (via ECF)
      Counsel for Dr. Harmeetinder Bassi
      Basso & Khare LLC
      17 State Street
      Suite 4000
      New York, NY 10004




                                             2
